UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-KSB/A ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 Commission file number: 333-129919 CS Financing Corporation (Name of Small Business Issuer in Its Charter)x DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Medera, California 94925 (Address of Principal Executive Offices) Issuer’s Telephone Number: (415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.  Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes SNo 0 Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB/A or any amendment to this Form10-KSB/A. S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes 0 No S State the issuer’s revenues for its most recent fiscal year: $0.00. The Company had a net loss of $231,440 for the year ended December 31, 2006. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60days. (See definition of affiliate in Rule12b-2 of the Exchange Act.) No market exists for the registrant’s common equity; and, therefore, no aggregate market value can be determined. The number of shares outstanding of the Registrant’s common stock on December 31, 2006, was 237,709. Transitional Small Business Disclosure Format (check one): Yes 0 No S EXPLANATORY NOTE This Amendment No. 1 to the Company’s Annual Report of Form 10-KSB for the fiscal year ended December 31, 2006 (the “Form 10-KSB/A”) is being filed to include the audit report of Virchow, Krause & Company, LLP (“Virchow”), the Company’s independent registered public accounting firm, which wasinadvertently omitted from the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006 filed on April 2, 2007 (the “Form 10-KSB”). All of the financial statements included herein are unchanged from those included in the Company’s Form 10-KSB. In connection with filing this Form 10-KSB/A and pursuant to Rules 12b-15, 13a-14(a) and 13a-14(b) under Exchange Act, the Company is also filing currently dated certifications of the Company's Chief Executive Officer and Chief Financial Officer pursuant to Rules 13a-14(a) and 13a-14(b) under the Exchange Act. This Form 10-KSB/A does not reflect events occurring after the filing of the Form 10-KSB. Item 13.
